Appeal by the defendant from a judgment of the County Court, Orange County (Rosenwasser, J.), rendered February 20, 2003, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court properly conducted an inquiry to ensure that the defendant’s guilty plea and his waiver of rights, including his right to appeal, were knowing and voluntary (see People v Seaberg, 74 NY2d 1 [1989]; People v Lopez, 71 NY2d 662, 667-668 [1988]).
The appellant’s remaining contentions either are without merit or are not properly before this Court in light of his waiver of the right to appeal. Santucci, J.P., Adams, Rivera and Spolzino, JJ., concur.